Exhibit 10.7


Execution Version – July 15th, 2015







_______________________________________________________________________


SECURITIES PURCHASE AGREEMENT
by and between




SUNEDISON, INC.,


as Buyer,




and




LIGHT ENERGIA S.A.,


as Seller


_______________________________________________________________________

1



--------------------------------------------------------------------------------

Execution Version – July 15th, 2015





TABLE OF CONTENTS


ARTICLE I CERTAIN DEFINITIONS AND CONSTRUCTION    6
Section 1.1 Certain Definitions    6
Section 1.2 Additional Definitions    9
Section 1.3 Headings    11
Section 1.4 Construction    11
Section 1.5 Joint Drafting    11
ARTICLE II THE TRANSACTION; THE CLOSING    11
Section 2.1 The Transaction    11
Section 2.2 Payment Terms    11
Section 2.3 Payment Release    12
Section 2.4 Transfer of the Light Renova Shares    12
Section 2.5 Transfer of Buyer’s Shares    12
Section 2.6 Applicable Taxes    12
Section 2.7 The Closing    12
Section 2.8 Deliveries by the Buyer    12
Section 2.9 Deliveries by the Seller    13
Section 2.10 Conditions Precedent Notice    14
ARTICLE III CONDITIONS PRECEDENT TO CLOSING    15
Section 3.1 Conditions Precedent to Each Party’s Obligation to Consummate the
Transaction    15
Section 3.2 Conditions Precedent to Buyer’s Obligation to Consummate the
Transaction    15
Section 3.3 Conditions Precedent to Seller’s Obligation to Consummate the
Transaction    16
ARTICLE IV REPRESENTATIONS AND WARRANTIES    17
Section 4.1 Representations and Warranties of the Seller    17
Section 4.2 Representations and Warranties of the Seller with Respect to
Renova    19
Section 4.3 Representations and Warranties of the Buyer    22

2



--------------------------------------------------------------------------------

Execution Version – July 15th, 2015



ARTICLE V COVENANTS    25
Section 5.1 Consents, authorizations, waivers    25
Section 5.2 Seller Obligation    25
Section 5.3 Renova Financial Reporting    25
Section 5.4 Required Notice to Renova upon the Signing Date and the Closing
Date    25
Section 5.5 Seller’s Resignation Letters    26
Section 5.6 Nivel 2 Registration    26
Section 5.7 Shelf Registration    26
Section 5.8 NYSE Listing    26
Section 5.9 Commercially Reasonable Efforts    26
Section 5.10 Interim Covenant    27
Section 5.11 Payment of Dividends    27
Section 5.12 Acquisition of Additional Renova shares    27


ARTICLE VI INDEMNIFICATION    27
Section 6.1 Indemnification Obligations of the Seller    27
Section 6.2 Indemnification Obligations of the Buyer    28
Section 6.3 Benefits arising from Losses    28
Section 6.4 Direct Claims    28
Section 6.5 Conduct of Third-Party Claims    28
Section 6.6 Payment or Reimbursement    29
Section 6.7 Double Claims    30
Section 6.8 Subsequent Recovery    30
Section 6.9 Limitations on the obligations to indemnify    30
Section 6.10 Survival of Representations, Warranties, Agreements, Etc    31
ARTICLE VII TERMINATION    31
Section 7.1 Termination by Mutual Consent    31
Section 7.2 Termination by Either the Seller or Buyer    31
Section 7.3 Termination by Seller    32
Section 7.4 Termination by Buyer    32

3



--------------------------------------------------------------------------------

Execution Version – July 15th, 2015



ARTICLE VIII DISPUTE RESOLUTION; ARBITRATION    32
Section 8.1 Amicable Settlement    32
Section 8.2 Arbitration    32
Section 8.3 Conduct of Proceedings    32
ARTICLE IX MISCELLANEOUS    33
Section 9.1 Notices    33
Section 9.2 Publicity    35
Section 9.3 Assignment; Third Party Beneficiaries    35
Section 9.4 Prior Negotiations; Entire Agreement    36
Section 9.5 Governing Law    36
Section 9.6 Language    36
Section 9.7 Counterparts    36
Section 9.8 Expenses; Taxes    36
Section 9.9 Waivers and Amendments    36
Section 9.10 Confidentiality    37
Section 9.11 Exceptions to Confidentiality Obligation    37
Section 9.12 Certain Remedies. Specific Performance    38



4



--------------------------------------------------------------------------------

Execution Version – July 15th, 2015





Exhibits




Exhibit I
Operating Project Companies: Description of the Salvador Project Companies, the
Espra Project Companies and the Bahia Project Companies

Exhibit 2.2
Proceedings for payment of Purchase Price with the Exchange Ratio Consideration

Exhibit 3.2(a)(i)
Regulatory consents or material agreements of Renova that require consent for
the consummation of the Transaction

Exhibit 3.2(a)(ii)
Consents required by Light’s creditors or counterparties for the consummation of
the Transaction

Exhibit 3.2(c)(i)
Form of amendment to the Renova Shareholders’ Agreement

Exhibit 3.2(c)(ii)
Term of adhesion to the BNDESPAR Renova Shareholders’ Agreement

Exhibit 5.7
Form of Registration Rights Agreement



Disclosure Schedules


Disclosure Schedule 4.2(b)
Capitalization

Disclosure Schedule 4.2(e)
Litigation

Disclosure Schedule 4.2(f)
Employees and Labor Matters

Disclosure Schedule 4.2(i)
Environmental Matters


5



--------------------------------------------------------------------------------

Execution Version – July 15th, 2015





SECURITIES PURCHASE AGREEMENT


THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of July 15, 2015
(the “Signing Date”), by and between


SUNEDISON, INC., a company duly organized and validly existing under the laws of
the State of Delaware, United States of America, with head offices at 13736
Riverport Dr. Maryland Heights, Missouri, United States of America (“SunEdison”
or “Buyer”) and LIGHT ENERGIA S.A., a corporation (sociedade anônima) duly
organized and validly existing under the laws of Brazil, with head offices at
Av. Marechal Floriano, nº 168, 2º andar, corredor B, in the City of Rio de
Janeiro, State of Rio de Janeiro, Brazil, enrolled with the General Registry of
Corporate Taxpayers of the Brazilian Ministry of Finance (“CNPJ/MF”) under No.
01.917.818/0001-36 (“Light” or “Seller”), hereinafter individually referred to
as “Party” and collectively as “Parties”.


RECITALS


WHEREAS, Light is the current holder of 50,561,797 (fifty million five hundred
and sixty-one thousand seven hundred and ninety-seven) common shares (ações
ordinárias), and corresponding political and economic rights issued by Renova
Energia S.A., a publicly-held corporation (sociedade por ações de capital
aberto) duly organized and validly existing under the laws of Brazil, enrolled
with the CNPJ/MF under No. 08.534.605/0001-74, with head offices at Av. Roque
Petroni Júnior, No. 999, 4º andar, parte, in the City of São Paulo, State of São
Paulo, Brazil (“Renova”), representing, on the date hereof, approximately 15.87%
of the total outstanding shares issued by Renova;


WHEREAS, Renova’s shares are listed for trading on the Brazilian Securities,
Commodities and Futures Exchange (BM&FBovespa S.A. – Bolsa de Valores,
Mercadorias & Futuros de São Paulo) (“BM&FBOVESPA”) within the special corporate
governance segment of the BM&FBOVESPA named Nivel 2;


WHEREAS, all of the Renova shares currently held by Light are subject to a
Shareholders’ Agreement of Renova dated December 19, 2014, as amended, executed
by and between Light, RR Participações S.A. (“RR Participações”), CEMIG Geração
e Transmissão S.A. (“CEMIG”) and Renova as intervening party (“Renova
Shareholders’ Agreement”), and all of Light’s shares subject to the Renova
Shareholders’ Agreement are included in the Acquisition contemplated in this
Agreement;


WHEREAS, the Renova shares currently held by Light are also subject to another
Shareholders’ Agreement of Renova dated November 6, 2012, as amended, executed
by and between Light, RR Participações, BNDES Participações S.A. – BNDESPAR
(“BNDESPAR”), Ricardo Lopes Delneri, Renato do Amaral Figueiredo and Light S.A.
(“BNDESPAR Renova Shareholders’ Agreement”);


WHEREAS, TerraForm Global, LLC (“TerraForm”), TerraForm Global, Inc., both
Affiliates of SunEdison, Renova and SunEdison are concurrently negotiating the
terms and conditions of one or more securities purchase agreement and securities
swap agreement (the “TerraForm/Renova Agreements”), related to the acquisition
by TerraForm or a subsidiary of TerraForm, of certain companies directly or
indirectly controlled by Renova that explore renewable energy projects in Brazil
and are set forth on Exhibit I (the “Operating Project Companies”);


WHEREAS, the Transaction provided for in this Agreement is conditioned upon
TerraForm’s acquisition of the Operating Project Companies as contemplated in
the TerraForm/Renova Agreements;


WHEREAS, Itaú Corretora de Valores S.A. currently serves as the financial
institution (or custodian agent) responsible for the book entry of the shares
issued by Renova (“Custodian Agent”), as provided in the Brazilian Corporations
Law and the CVM’s specific rulings on such matter;



6



--------------------------------------------------------------------------------

Execution Version – July 15th, 2015



WHEREAS, subject to the terms and conditions below, Light desires to sell to the
Buyer all of its shares in Renova, and the Buyer desires to acquire from Light
all of its 50,561,797 (fifty million five hundred and sixty-one thousand seven
hundred and ninety-seven) common shares (ações ordinárias) held in Renova, and
its corresponding political and economic rights (the “Light Renova Shares”),
through a private sale (the “Acquisition”);


WHEREAS, the Light Renova Shares are tied and subject to the Renova
Shareholders’ Agreement and the BNDESPAR Renova Shareholders’ Agreement and,
thus, they are not qualified and/or permitted to be traded within the
BM&FBOVESPA trading environment, pursuant to the Brazilian Corporations Law and
the applicable rules of the BM&FBOVESPA;


NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements set forth herein, the Parties agree as
follows:


Article I
CERTAIN DEFINITIONS AND CONSTRUCTION


Section 1.1    Certain Definitions. As used in this Agreement, the following
terms have the meanings set forth below:


“Affiliate” of any particular Person means any other Person controlling,
controlled by or under common control with such particular Person, that is,
directly or indirectly through intermediaries or not, controlled by such Person.
For the purpose of this definition, “control” means the possession directly or
indirectly, of the power to direct the management and policies of a Person
whether through the ownership of voting securities, ownership of majority quotas
of investment funds, Contract or otherwise.


“Appraisal Report” shall mean an appraisal report prepared by a specialized
company recognized by CVM as retained jointly by the Buyer and the Seller with
an appraisal on the Light Renova Shares or shares of Buyer common stock, as may
be required, for the purposes of the payment of the Purchase Price with the
Exchange Ratio Consideration and respective performance of the Foreign Exchange
Transaction related thereto.


“Antitrust Laws” means all applicable domestic and foreign antitrust Laws and
all other applicable Laws issued by a Governmental Entity that are designed or
intended to prohibit, restrict or regulate actions having the purpose or effect
of monopolization or restraint of trade or lessening of competition through
merger or acquisition, including Brazilian Law No. 12,529/2011.


“Brazilian Corporations Law” means the Law No. 6,404/76 as amended.


“Business Day” means any day, other than a Saturday or Sunday, on which
commercial banks are not required or authorized to close in New York, State of
New York, United States of America, Rio de Janeiro, State of Rio de Janeiro,
Brazil or São Paulo, State of São Paulo, Brazil.


“Contract” means any agreement, obligation, contract, license, understanding,
undertaking, commitment, indenture or instrument, whether written or oral.


“CVM” means the Brazilian Securities Exchange Commission.


“Encumbrance” means any lien (statutory or otherwise and including, without
limitation, Tax liens), pledge, security interest, option, mortgage, easement,
restriction, lease, sublease, covenant, right of way, right of first refusal or
offer, limitation, claim, restriction on transfer, restriction on voting or
other similar restriction, including any voting agreement, proxy or restriction
on any political or economic rights (such as dividends and interest on capital -
juros sobre

7



--------------------------------------------------------------------------------

Execution Version – July 15th, 2015



capital próprio), conditional sale or other title retention agreement, charge or
encumbrance of any kind or nature whatsoever.


“Exchange Ratio Consideration” shall be a number of shares of common stock of
Buyer equal to (a) the Purchase Price divided by (b) the arithmetic average of
the VWAP Prices for all Trading Days during the Pricing Period.


“Governmental Entity” means any federal, national, state, municipal, local or
foreign government or any court, any political subdivision, administrative body,
agency or commission or other governmental or quasi-governmental entity,
authority, tribunal, court, agency, authority, body, entity or instrumentality,
domestic or foreign, with competent jurisdiction.


“Intellectual Property” shall mean any of the following (a) all proprietary
rights in inventions (whether patentable or unpatentable), all improvements
thereto, and all patents, patent applications, and patent disclosures, together
with all reissuances, revisions, extensions, and reexaminations thereof (b)
registered and unregistered trademarks and service marks, pending trademark and
service mark registration and applications, including intent-to-use registration
and applications, (c) registered and unregistered copyrights and applications
for registration thereof, including computer software (including data and
related documentation), in both source code and object code forms (d) Internet
domain names and (e) trade secrets and confidential information.


“Law” means any federal, national, regional, state, municipal or local law,
including any common law, statute, treaty, rule, regulation, ordinance, order,
code, judgment, decree, directive, injunction, writ or similar action or
decision duly implementing, enacting, issuing, promulgating, enforcing or
entering into any of the foregoing by any Governmental Entity.


“Market Disruption Event” means any suspension of or limitation, in the ordinary
shares of Buyer or market-wide, imposed on trading by the New York Stock
Exchange.


“Material Adverse Effect” means any change or effect that is materially adverse
to the financial condition, business, results of operations, or Properties of
the relevant Person or the ability of such Person to regularly operate
consistent with best past practices, even if its adverse effects have not yet
occurred, except that “Material Adverse Effect” shall not include changes,
events, circumstances, conditions or effects that result from or are
consequences of (a) changes in any Laws, any new Laws adopted or approved by any
Governmental Entity or changes in Brazilian GAAP; (b) changes in general
regulatory or political conditions, including any acts of war or terrorist
activities or changes imposed by a Governmental Entity associated with national
security; (c) changes in national, regional, state or local electric
transmission or distribution systems or the operation thereof; (d) national,
regional, state or local changes in wholesale or retail electric power markets;
(in the case of each of the immediately preceding clauses (a) through (d),
unless any such effect impacts such Person in a disproportionate manner relative
to other solar, hydroelectric or wind, as applicable, power generation companies
operating in the markets in which such Person operates); (e) changes in general
national, regional or local economic or financial conditions; (f) natural
disasters, calamities, “acts of God” or other “force majeure” events affecting
national, regional, state or local matters; (g) the announcement of this
Agreement and the Transaction contemplated hereby or any effects or conditions
proximately caused by, or resulting from, the announcement of this Agreement or
the Transaction contemplated hereby; provided, however, that such announcement
was made in accordance with and subject to the terms of this Agreement; (h) any
action or omission of such Person or any of its Affiliates taken at the written
request of Buyer, (i) anything disclosed to the Buyer on the date hereof in the
Disclosure; (j) any effect that, if capable of being cured prior to the Closing
Date, is cured prior to the Closing Date, and (k) any failure to achieve
projections or prospects (provided that the underlying causes of such failure
shall not be excluded in light of the foregoing).


“Person” means an individual, a corporation, a general or limited partnership,
an association, a limited liability company, a Governmental Entity, a trust or
any other entity, including private equity funds (fundos de investimento em
participações) or any other regulated fund or organization.



8



--------------------------------------------------------------------------------

Execution Version – July 15th, 2015



“Pricing Period” means the period of consecutive Trading Days commencing on the
11th (eleventh) Trading Day prior to the Closing Date and ending on the second
Trading Day immediately preceding the Closing Date.


“Proceeding” means any suit, action, proceeding, arbitration, mediation, audit,
hearing, inquiry or, to the knowledge of the Person in question, investigation
(in each case, whether civil, criminal, administrative, investigative, formal or
informal) commenced, brought, conducted or heard by or before, or otherwise
involving, any Governmental Entity.


“PTAX Rate” means the exchange rate for selling United States Dollars against
Brazilian Reais as published on the website of the Central Bank of Brazil in the
option “Sistema PTAX” (http://www.bcb.gov.br/?txcambio), option “Dólar
americano”.


“Taxes” and “Tax” means any and all national, federal, state, local, foreign and
other taxes, levies, fees, imposts, social contributions, duties, and similar
governmental charges (including any interest, fines, assessments, penalties or
additions to tax imposed in connection therewith or with respect thereto)
including (i) taxes imposed on, or measured by, income, franchise, profits or
gross receipts, and (ii) ad valorem, value added, capital gains, sales, goods
and services, use, real or personal property, capital stock, license, branch,
payroll, estimated withholding, employment, social security (or similar),
unemployment, compensation, utility, severance, production, excise, stamp,
occupation, premium, windfall profits, transfer and gains taxes, and customs
duties.


“Trading Day” means any day (i) other than a Saturday, a Sunday or a Trading Day
on which a Market Disruption Event occurs, and (ii) on which the New York Stock
Exchange, or such successor exchange, is open for trading during its regular
trading session, notwithstanding the New York Stock Exchange, or such successor
exchange, closing prior to its scheduled closing time.


“VWAP Price” means, for any Trading Day, the volume-weighted average price per
share of common stock of Buyer for the regular trading session (including any
extensions thereof) of the New York Stock Exchange (or a successor exchange) on
such Trading Day (without regard to pre-open or after hours trading outside of
such regular trading session for such Trading Day), as published by Bloomberg at
4:30 p.m. EST (or 15 minutes following the end of any extension of the regular
trading session) on such Trading Day, on Bloomberg page “SUNE US <Equity> AQR”
(or any successor thereto) for the period 9.30am to 4.00pm EST.


Section 1.2    Additional Definitions. The following terms have the meanings set
forth in the sections identified below:
Term
Section
Acquisition ................................................................
Recitals
Agreement ................................................................
Preamble
Arbitral Tribunal ......................................................
8.3
Bankruptcy and Equity Limitation ..........................
4.1(c)
Basket Values...........................................................
6.9(b)
BNDESPAR.............................................................
Recitals
BNDESPAR Renova Shareholders’ Agreement......
Recitals


Buyer........................................................................
Preamble
Buyer Indemnification Event ..................................
6.2
Buyer Reports..........................................................
4.3(k)
Buyer Transaction Documents ...............................
4.3(b)
Cap...........................................................................
6.9(c)
Claim Notice...................................................................
6.5
CEMIG...................................................................
Recitals


9



--------------------------------------------------------------------------------

Execution Version – July 15th, 2015



Closing Date...................................................................
2.7
CNPJ/MF...................................................................
Preamble
Conditions Precedent.........................................................
3.1
Conditions Precedent Satisfaction Notice..........................
2.10
Confidential Information..................................................
9.10
Custodian
Agent...................................................................
Recitals
Defense...................................................................
6.5
Direct Claim...................................................................
6.4
Dispute...................................................................
8.1
Exchange Act...................................................................
4.3(k)
Floor...................................................................
6.9(a)
Foreign Exchange Transaction..............................................
Exhibit 2.2
Fundamental Warranty.........................................................
6.9
Indemnified
Party................................................................
6.4
Indemnifying
Party................................................................
6.4
ICC...................................................................
8.2
ICVM 358..................................................................
5.4
Light...................................................................
Preamble
Light Renova Shares.............................................................
Recitals
Losses...................................................................
6.1
Operating Project Companies...............................................
Recitals
Order...................................................................
3.1(b)
Party/Parties...................................................................
Preamble
Purchase
Price...................................................................
2.1
Registration Rights Agreement.............................................
5.7
Required Public Disclosure...................................................
9.2
Renova...................................................................
Recitals
Renova Shareholders' Agreement ........................................
Recitals
Resale Prospectus Supplement.............................................
5.7
RR Participações..............................................................
Recital
SEC...................................................................
5.7
Securities
Act...................................................................
4.3(k)
Seller...................................................................
Preamble
Seller Indemnification Event...............................................
6.1
Shelf
Registration.................................................................
5.7
Signing Date...................................................................
Preamble
SunEdison..................................................................
Preamble
Termination
Date...................................................................
7.2(a)
TerraForm...................................................................
Recitals
TerraForm/Renova Agreements...........................................
Recitals
Third-Party Claim..............................................................
6.5
Transaction...................................................................
2.1



Section 1.3    Headings. The headings in this Agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.



10



--------------------------------------------------------------------------------

Execution Version – July 15th, 2015



Section 1.4    Construction. Unless the context otherwise requires, as used in
this Agreement: (i) “or” is not exclusive; (ii) “including” and its variants
mean “including, without limitation” and its variants; (iii) words defined in
the singular have the parallel meaning in the plural and vice versa; (iv)
references to “written” or “in writing” include in visual electronic form; (v)
words of one gender shall be construed to apply to each gender; (vi) the term
“Section” refers to the specified Section of this Agreement; (vii) the terms
“BRL” and “R$” mean Brazilian Reais; (viii) the terms “$” and “US$” means U.S.
dollars; (ix) references to “days” means calendar days; (x) the terms “hereof”,
“herein”, “hereto”, “hereunder” and “herewith” refer to this Agreement as a
whole; (xi) any Law defined or referred to herein (or in any agreement or
instrument that is referred to herein) means such Law as, from time to time, may
be amended, modified or supplemented, including (in the case of statutes) by
succession of comparable successor statutes; (xii) references to a Person also
refer to its predecessors and permitted successors and assigns; and (xiii) the
word “extent” in the phrase “to the extent” shall mean the degree to which a
subject or other thing extends and such phrase shall not mean simply “if”.


Section 1.5    Joint Drafting. The Parties hereto have been represented by
counsel in the negotiations and preparation of this Agreement; therefore, this
Agreement will be deemed to be drafted by each of the Parties hereto, and no
rule of construction will be invoked respecting the authorship of this
Agreement.

ARTICLE II
THE TRANSACTION; THE CLOSING


Section 2.1    The Transaction. On the terms and subject to the conditions set
forth herein, the Seller agrees to sell, and Buyer agrees to purchase, for an
aggregate price of US$250,000,000 (two hundred and fifty million US dollars)
subject to the conditions of this Article II (the “Purchase Price”), the
Seller’s Light Renova Shares free and clear of any and all Encumbrances (except
for the Renova Shareholders’ Agreement and the BNDESPAR Renova Shareholders’
Agreement), and all their corresponding rights, including but not limited to any
and all political and economic rights (the “Transaction”).


Section 2.2    Payment Terms. The payment of the Purchase Price in connection
with the Transaction shall be made by the Buyer to the Seller in the form of the
Exchange Ratio Consideration, according to the proceedings, limitations and
calculations described in Exhibit 2.2 attached hereto.


Section 2.3    Payment Release. Buyer shall only be released from its obligation
upon delivery of the Exchange Ratio Consideration.


Section 2.4    Transfer of the Light Renova Shares. On the Closing Date,
following the payment procedures set forth in Section 2.2, the Light Renova
Shares shall be transferred from Seller to Buyer. On the Closing Date, the
Custodian Agent shall effectively formalize the transfer of all the Light Renova
Shares to the Buyer within the proper share registration books and entries of
Renova. Upon the Closing Date and as of such date, Buyer shall be entitled to
the full exercise of any and all political and economic rights inherent to the
Light Renova Shares, free and clear of any and all Encumbrances, except for
those provided for in Renova Shareholders’ Agreement and the BNDESPAR Renova
Shareholders’ Agreement. Notwithstanding any of the provisions of this Agreement
to the contrary, the Parties hereto expressly acknowledge and agree that the
transfer and delivery of the Light Renova Shares to the Buyer shall occur solely
upon the transfer of the Exchange Ratio Consideration to Seller.


Section 2.5    Transfer of Buyer’s Shares. On the Closing Date, the Exchange
Ratio Consideration shall be transferred from Buyer to Seller. On the Closing
Date, Buyer’s transfer agent shall effectively formalize the transfer of the
Exchange Ratio Consideration to Seller within the proper share registration
books and entries of Buyer. Upon the Closing Date and as of such date, Seller
shall be entitled to the full exercise of any and all political and economic
rights inherent to the Exchange Ratio Consideration, free and clear of any and
all Encumbrances (other than those arising under securities laws).


Section 2.6    Applicable Taxes. Each Party will bear its own Taxes according to
applicable legislation, thus Seller shall be solely responsible for the timely
payment of taxation on revenues or capital gains arising out of or in

11



--------------------------------------------------------------------------------

Execution Version – July 15th, 2015



connection with the Transaction contemplated by this Agreement, provided that
the Buyer shall be responsible for any transfer taxes levied upon the Exchange
Ratio Consideration. The Parties undertake that no retention of any nature
whatsoever shall be made by Buyer on the Purchase Price, and each Party shall
indemnify the other Party in case a Party is charged or otherwise suffers a loss
in connection with the Transaction due to a Tax that should have been paid by
the other Party as the taxpayer (contribuinte), pursuant to the applicable
legislation.


Section 2.7    The Closing. Unless otherwise mutually agreed in writing between
the Buyer and the Seller, the closing of the Transaction (the “Closing Date”)
shall take place at the offices of Veirano Advogados, located at Av. Brigadeiro
Faria Lima, No. 3477, 16th floor, in the City of São Paulo, State of São Paulo,
Brazil, at 10:00 a.m. (Brazil Time) thirteen (13) Trading Days after the date on
which the Conditions Precedent Satisfaction Notice sent by Buyer or Seller,
whichever occurs later, is received by the other Party. Buyer shall confirm to
Seller when sending its Conditions Precedent Satisfaction Notice that the
financial statements included in the Buyer Reports on the proposed Closing Date
would be required to be updated under Rule 3-12 of Regulation S-X in order to be
sufficiently current on such day to permit a registration statement including
such financial statements to be declared effective by the SEC on such day.
Section 2.8    Deliveries by the Buyer. Without prejudice of Section 3.1 of this
Agreement, the obligations of the Seller to consummate the Transaction are
subject to the satisfaction or delivery by the Buyer or waiver by the Seller of
the following:


(a)    On the Closing Date, the Buyer shall have been enrolled with the CNPJ/MF
and shall have obtained a CADEMP registration as foreign investor in Brazil with
the Brazilian Central Bank for further registration of its direct investment in
Renova, in accordance with the foreign direct investment regime, pursuant to
Brazilian Law 4,131/62;


(b)    Closing Date Certificate. On the Closing Date, the Seller shall have
received a certificate, signed by a duly authorized officer of Buyer and dated
as of the Closing Date, to the effect that (i) the representations and
warranties of Buyer set forth in Section 4.3 shall be true and correct in all
material respects as of the Signing Date and as of the Closing Date as if made
on and as of the Closing Date (except to the extent that any such representation
and warranty expressly speaks as of an earlier date, in which case such
representation and warranty shall be true and correct as of such earlier date);
and (ii) each of the covenants and agreements of Buyer contained in this
Agreement that are to be performed at or prior to the Closing Date shall have
been duly performed in all material respects;


(c)    Share Transfer Order. The irrevocable and irreversible share transfer
order (purchase) in writing and in the format presented by the Custodian Agent
(formulário de transferência de ações) signed by the representative of the
Buyer, formalizing the purchase of the Light Renova Shares;


(d)    Payment of the Purchase Price. Buyer shall have paid or cause to be paid
to Seller the Exchange Ratio Consideration to be issued to Seller pursuant to
Section 2.2.


(e)    Buyer’s common stock. Stock certificates (or other evidence of issuance
of the Exchange Ratio Consideration reasonably acceptable to Seller)
representing shares of common stock of the Buyer consisting of the Exchange
Ratio Consideration shall be issued and delivered to Seller free and clear of
any and all Encumbrances (other than those arising under securities laws);


(f)    Registration Rights Agreement. A duly executed copy of the Registration
Rights Agreement shall have been received by Buyer.


Section 2.9    Deliveries by the Seller. Without prejudice of Section 3.1 of
this Agreement, the obligations of the Buyer to consummate the Transaction are
subject to the satisfaction or delivery by the Seller or waiver by the Buyer of
the following:



12



--------------------------------------------------------------------------------

Execution Version – July 15th, 2015



(a)    Waiver to SunEdison. Not less than seven (7) days prior to the Closing
Date, Buyer and Seller shall receive (and Seller shall deliver to Buyer) (i) an
irrevocable and irreversible waiver, in writing (and with its content
satisfactory to the Buyer), from RR Participações and CEMIG of any and all
rights of first refusal and tag-along with respect to their shares of Renova
tied to the Renova Shareholders’ Agreement, for the purposes of the sale of
Light Renova Shares to Buyer, provided that such statement shall also contain a
waiver from each of RR Participações and CEMIG to one another and Light
regarding the Lock-Up provisions set out in Section 6.1. and 6.2. of the Renova
Shareholders’ Agreement; and (ii) an irrevocable and irreversible waiver, in
writing (and with its content satisfactory to the Buyer), from BNDESPAR of any
and all tag-along rights with respect to the sale of the Light Renova Shares to
Buyer, as tied to the BNDESPAR Renova Shareholders’ Agreement, including,
without limitation, a specific waiver in connection with Section 4.1 of the
BNDESPAR Renova Shareholders’ Agreement;


(b)    Undertaking by Renova’s shareholders. On or prior to the Closing Date,
Buyer shall receive a written commitment from RR Participações, CEMIG, Ricardo
Lopes Delneri and Renato do Amaral Figueiredo undertaking to, on the Closing
Date, immediately following the consummation of the Transaction (i) cause the
members of the Board of Directors of Renova appointed by such shareholders to
temporally elect, pursuant to article 150 of the Brazilian Corporations Law, the
two (2) members of the Board of Directors of Renova appointed ten (10) days
prior to the closing date by Buyer in substitution of the resigning members;
(ii) cause the members of the Board of Directors of Renova appointed by such
shareholders to, immediately following the Closing Date, call a Special
Shareholders’ Meeting (Assembleia Geral Extraordinária) of Renova in order to
ratify and confirm the election of the members of the Board of Directors
appointed by Buyer; and (iii) vote favorably for the election of the members of
the Board of Directors of Renova (as appointed by Buyer) on the Special
Shareholders’ Meeting of Renova mentioned in item (ii) above;


(c)    Extracts from Custodian Agent. On the Closing Date, the Seller shall
deliver, or shall have delivered to the Buyer an extract issued by the Custodian
Agent confirming that the Light Renova Shares are duly held by the Seller prior
to the Closing Date;


(d)    Share Transfer Order. Upon execution of the foreign exchange contract of
the Exchange Ratio Consideration, Seller shall deliver the irrevocable and
irreversible share transfer order (sale) in writing and in the format presented
by the Custodian Agent (formulário de transferência de ações) signed by the
representative of the Seller in Brazil, formalizing the sale of the Light Renova
Shares; and


(e)    Closing Date Certificate. On the Closing Date, the Buyer shall have
received a certificate, signed by a duly authorized officer of the Seller and
dated as of the Closing Date, to the effect that (i) the representations and
warranties of Seller set forth in Section 4.1 and 4.2 shall be true and correct
in all material respects as of the Signing Date and as of the Closing Date as if
made on and as of the Closing Date (except to the extent that any such
representation and warranty expressly speaks as of an earlier date, in which
case such representation and warranty shall be true and correct as of such
earlier date) and (ii) each of the covenants and agreements of Seller contained
in this Agreement that are to be performed at or prior to the Closing Date shall
have been duly performed in all material respects;


Section 2.10    Conditions Precedent Notice. Notwithstanding any provision to
the contrary in this Agreement, the Parties agree to use their respective
reasonable best efforts to cause the Conditions Precedent listed in Article III
below to be satisfied as soon as practicable after the Signing Date. Each Party
shall, within three (3) Business Days from satisfaction of all Conditions
Precedent which responsibility to complete prior to Closing is in its/their
responsibility (in accordance with Sections 3.2 and 3.3 or as otherwise provided
herein), notify the other Party about the satisfaction of such Conditions
Precedent, which notification shall demonstrate reasonable evidences of the
satisfaction of the applicable Conditions Precedent (“Conditions Precedent
Satisfaction Notice”).





13



--------------------------------------------------------------------------------

Execution Version – July 15th, 2015



    
ARTICLE III
CONDITIONS PRECEDENT TO CLOSING


Section 3.1    Conditions Precedent to Each Party’s Obligation to Consummate the
Transaction. Without prejudice to the terms and conditions set forth in Sections
2.8, 2.9, 3.2 and 3.3 of this Agreement, the respective obligation of each Party
hereto to consummate the Transaction is subject to the satisfaction or waiver of
the following conditions on or prior to the Closing Date (“Conditions
Precedent”):


(a)    Applicable Laws. No Law shall have been enacted, promulgated or enforced
by any Governmental Entity which prevents or enjoins the consummation of the
Transaction; and


(b)    No Injunction. No judgment, injunction, decree or other legal restraint
(each, an “Order”) expressly prohibiting the consummation of the Transaction
shall have been issued by any Governmental Entity and be continuing in effect,
there shall be no pending Proceeding commenced by a Governmental Entity and
order that would expressly prohibit the Transaction.


(c)    Central Bank of Brazil Registration. Renova shall have registered before
the CADEMP in order to allow registration of the foreign investment by Buyer
(RDE-IED) through the Information System of the Central Bank of Brazil
(SISBACEN) and Buyer shall have received the corresponding information. Such
registration shall be as an international consideration of shares with purchase
from a national entity (conferência internacional de ações sob a forma de
aquisição de nacional) on the Information System of the Central Bank of Brazil
(SISBACEN).


Section 3.2    Conditions Precedent to Buyer’s Obligation to Consummate the
Transaction. Without prejudice to the terms and conditions set forth in Section
2.9 and 3.1 of this Agreement, the obligation of the Buyer to consummate the
Transaction is subject to the satisfaction or waiver of the following conditions
on or prior to the Closing Date:


(a)    Consents/Authorizations. (i) the Seller shall have caused Renova to
confirm, in writing, that it has obtained all applicable consents,
authorizations or waivers for the consummation of the Transaction contemplated
in this Agreement, under the material agreements (and as specifically provided
in the language of such material agreements or debt instruments) entered into by
Renova or under the applicable Laws or regulations, as listed in the Exhibit
3.2(a)(i) of this Agreement, so as to avoid any adverse consequence to Renova or
trigger early termination provisions as provided in the material agreements; and
(ii) the Seller shall confirm, in writing, that it has obtained all applicable
consents, authorizations or waivers for the consummation of the Transaction
contemplated in this Agreement, under any material agreements or debt
instruments (and as specifically provided in the language of such material
agreements or debt instruments) entered into by Seller, as listed in the Exhibit
3.2(a)(ii) of this Agreement, provided that any consent fee to be paid to
Seller’s creditors or counterparties shall be exclusively incumbent or paid by
Seller;


(b)    Transactions under the TerraForm/Renova Agreements. The acquisiton by
TerraForm of the Operating Project Companies from Renova contemplated by the
TerraForm/Renova Agreements shall have been consummated;


(c)    Amendment to the Renova Shareholders’ Agreement and adhesion to the
BNDESPAR Renova Shareholders’ Agreement. On the Closing Date and simultaneously
with the consummation of the Transaction provided for in this Agreement, (i)
Buyer shall become a party to the Renova Shareholders’ Agreement by means of the
execution of an amendment thereto (such amendment similar to the form of Exhibit
3.2(c)(i) hereto), whereby Buyer shall substitute Seller in the Renova
Shareholders’ Agreement and in all rights and obligations, as provided in the
amendment; and (ii) Buyer shall become a party to the

14



--------------------------------------------------------------------------------

Execution Version – July 15th, 2015



BNDESPAR Renova Shareholders’ Agreement by means of the execution of a term of
adhesion thereto (such term of adhesion similar to the form of Exhibit
3.2(c)(ii) hereto), whereby Buyer shall substitute Seller in the BNDESPAR Renova
Shareholders’ Agreement and in all rights and obligations as currently provided
therein. For the purposes of this Section, Seller shall undertake its
commercially reasonable efforts, including with BNDESPAR, RR Participações,
CEMIG, Ricardo Lopes Delneri, Renato do Amaral Figueiredo and Renova, to ensure
that the amendment to the Renova Shareholders’ Agreement and the term of
adhesion to the BNDESPAR Renova Shareholders’ Agreement are executed on the
Closing Date similar to form attached hereto;


(d)    Representations and Warranties. The representations and warranties of
Seller set forth in Section 4.1 and 4.2 of this Agreement shall be true and
correct in all material respects as of the Signing Date and as of the Closing
Date as if made on and as of the Closing Date (except to the extent that any
such representation and warranty expressly speaks as of an earlier date, in
which case such representation and warranty shall be true and correct as of such
earlier date); and


(e)    Deliverables. Buyer shall have received from Seller all of the documents
required to be delivered pursuant to Section 2.9.


Section 3.3    Conditions Precedent to Seller’s Obligation to Consummate the
Transaction. Without prejudice to the terms and conditions set forth in Section
2.8 and 3.1 of this Agreement, the obligation of the Seller to consummate the
Transaction is subject to the satisfaction or waiver of the following conditions
on or prior to the Closing Date:


(a)    New York Stock Exchange Listing. The shares of common stock of Buyer
representing the Exchange Ratio Consideration shall have been authorized for
listing on the New York Stock Exchange, subject to official notice of issuance;


(b)    Representations and Warranties. The representations and warranties of
Buyer set forth in Section 4.3 shall be true and correct in all material
respects as of the Signing Date and as of the Closing Date as if made on and as
of the Closing Date (except to the extent that any such representation and
warranty expressly speaks as of an earlier date, in which case such
representation and warranty shall be true and correct as of such earlier date);
and


(c)    Deliverables. Seller shall have received from Buyer all of the documents
required to be delivered pursuant to Section 2.8.
    
ARTICLE IV
REPRESENTATIONS AND WARRANTIES


Section 4.1    Representations and Warranties of the Seller. The Seller
represents and warrants to Buyer, which representations and warranties are true,
correct and accurate, on the date hereof and on the Closing Date (other than any
representations and warranties made as of another date, which shall be true and
correct as of such other date):


(f)    Organization. The Seller is duly organized and is validly existing and in
good standing under the Laws of Brazil, which is its jurisdiction of
organization.


(g)    Power and Authority. Seller has the requisite power and authority to
enter into, execute and deliver this Agreement and to perform its obligations
hereunder and has taken all necessary action required for the due authorization,
execution, delivery and performance by them of this Agreement.


(h)    Execution and Delivery. This Agreement has been duly and validly executed
and delivered by Seller and constitutes its valid and binding obligation,
enforceable against Seller in accordance with its terms,

15



--------------------------------------------------------------------------------

Execution Version – July 15th, 2015



except as such enforceability may be limited by (i) bankruptcy, insolvency,
reorganization, moratorium or similar Laws relating to or affecting generally
the enforcement of creditors’ interests and (ii) the availability of equitable
remedies (whether in a Proceeding in equity or at Law) (collectively, the
“Bankruptcy and Equity Limitation”).


(i)    Ownership of Light Renova Shares. Seller holds and has good, valid and
marketable title to the Light Renova Shares to be purchased by Buyer, free and
clear of any and all Encumbrances, except as provided under the Renova
Shareholders’ Agreement and the BNDESPAR Renova Shareholders’ Agreement.


(j)    No Conflict. To the extent the consents indicated in Exhibit 3.2(a)(i)
are obtained on or prior to the Closing Date, the execution and delivery of this
Agreement and the performance by Seller of its obligations hereunder and
compliance by Seller with all of the provisions hereof and the consummation of
the Transaction (i) shall not conflict with, or result in a breach or violation
of, any of the terms or provisions of, or constitute a default under, or result
in the acceleration of, or the creation of any Encumbrance under, or give rise
to any termination right under, any material Contract to which the Seller is a
party, (ii) shall not result in any violation or breach of any provisions of the
organizational documents of Seller and (iii) shall not conflict with or result
in any violation of, or any termination or material impairment of any rights
under, any statute or any license, authorization, Order, rule or regulation of
any Governmental Entity having jurisdiction over Seller or Seller’s properties
or assets, except with respect to each of (i), (ii) and (iii), such conflicts,
violations or defaults as would not be reasonably expected to have a material
adverse effect on the ability of the Seller to consummate the Transaction.


(k)    Contracts. There is no existing option, warrant, call, right or Contract
of any character or nature to which Seller is party requiring, and there are no
securities outstanding which upon conversion or exchange would require, the sale
or transfer of (or the making of an offer to sell or transfer of) the Seller’s
Light Renova Shares. Seller is not a party to any Contract with respect to the
voting, redemption, sale, transfer or any other disposition of the Light Renova
Shares, except for this Agreement, the Renova Shareholders’ Agreement and the
BNDESPAR Renova Shareholders’ Agreement.


(l)    Consents and Approvals. No consent, approval, Order, authorization,
registration or qualification of or with any Governmental Entity having
jurisdiction over Seller is required in connection with the execution and
delivery by Seller of this Agreement or the consummation of the Transaction.


(m)    Legal Proceedings. There are no legal, governmental or regulatory
Proceedings pending or, to the knowledge of the Seller, threatened claims of any
nature or any investigation against the Seller which, individually or in the
aggregate, if determined adversely to Seller, would materially or adversely
affect the ability of Seller to perform its obligations under this Agreement.


(n)    Anti-Corruption Practices. The Seller is in compliance with all
applicable country, federal, state and local Laws, ordinances, codes,
regulations, rules, policies and procedures of any government or other competent
authority, including, without limitation, all anti-corruption laws, including
Brazilian Law No. 12,846/13. The Seller and its respective directors and key
officers are not currently and formally convicted of, or plead guilty to, any
offense involving fraud or corruption.


(o)    No Broker’s Fees. Seller is not party to any Contract, agreement or
understanding with any Person that would give rise to a valid claim against
Buyer for an investment banking fee, commission, finder’s fee or like payment in
connection with the Transaction.



16



--------------------------------------------------------------------------------

Execution Version – July 15th, 2015



(p)    Investment Representations.


(i)
Seller is acquiring shares of Buyer common stock hereunder not with a view
towards, or for resale in connection with, the public sale or distribution
thereof, except pursuant to sales or distributions registered or exempted under
the Securities Act; provided, however, by making the representations herein,
Seller does not agree to hold any of the shares of Buyer common stock for any
minimum or other specific term and reserves the right to dispose of such shares
at any time in accordance with or pursuant to a registration statement or an
exemption under the Securities Act.



(ii)
Seller understands and acknowledges that an investment in any of Buyer’s common
stock is a speculative venture and involves a degree of risk, including risk of
loss. Seller has carefully considered and has, to the extent

Seller deems necessary, discussed with its professional legal, tax, accounting
and financial advisers its investment in any of Buyer’s common stock.


(iii)
Seller: (A) understands and acknowledges that any of Buyer’s common stock to be
issued to Seller has not been registered under the 1933 Act, nor under the
securities Laws of any state, nor under the Laws of any other country, (B)
recognizes that no public agency has passed upon the accuracy or adequacy of any
information provided to Seller or the fairness of the terms of its investment in
any of Buyer’s common stock and (C) acknowledges that the restrictions
evidencing the shares of Buyer’s common stock will bear a restrictive legend in
customary form.



(iv)
Seller became aware of an opportunity to invest in Buyer other than by means of
general advertising or general solicitation.



(v)
Seller is an institutional “accredited investor” as that term is defined in Rule
501(a)(1), (2), (3) or (7) of Regulation D promulgated under the Securities Act
or is not a “United States person” as such term is defined in Rule 902(k) of
Regulation S promulgated under the Securities Act.



Section 4.2    Representations and Warranties of the Seller with respect to
Renova. The Seller represents and warrants to Buyer, which representations and
warranties are true, correct and accurate on the date hereof and on the Closing
Date (other than any representations and warranties made as of another date,
which shall be true and correct as of such other date):


(d)    Organization. Renova is duly incorporated, organized and is validly
existing under the Laws of Brazil.


(e)    Capitalization. On December 31st, 2014, the total share capital of Renova
consisted of 318,655,442 (three hundred and eighteen million six hundred and
fifity five thousand and four hundred and forty two) shares, being 236,845,392
(two hundred and thirty six-million eight hundred and forty-five thousand three
hundred and ninety-two) common shares with no par value and 81,810,030
(eighty-one million eight hundred and ten thousand and thirty) preferred shares
with no par value, all of which all were issued and outstanding. As of the date
hereof, no shares or other equity interests of Renova are issued or reserved for
issuance, except as disclosed in the Disclosure Schedule attached hereto in
Schedule 4.2(b).


(f)    No Conflict. To the extent the consents indicated in Exhibit 3.2(a)(i)
are obtained on or prior to the Closing Date, the execution and delivery of this
Agreement and the performance by Seller of its obligations hereunder and
compliance by Seller with all of the provisions hereof and the consummation of
the Transaction (i) shall not conflict with, or result in a breach or violation
of, any of the terms or provisions of, or constitute a default under, or result
in the acceleration of, or the creation of any Encumbrance under, or give rise
to any termination right under, any material Contract to which Renova is a
party, (ii) shall not result in any violation or breach of any provisions of the
organizational documents of Renova and (iii) shall not conflict with or result
in any violation of, or any termination or material impairment of any rights
under,

17



--------------------------------------------------------------------------------

Execution Version – July 15th, 2015



any statute or any license, authorization, Order, rule or regulation of any
Governmental Entity having jurisdiction over Renova or Renova’s properties or
assets, except with respect to each of (i), (ii) and (iii), such conflicts,
violations or defaults as would not be reasonably expected to have a material
adverse effect on the ability of the Seller to consummate the Transaction.


(g)    Anti-Corruption Practices. To the knowledge of the Seller, Renova is in
compliance with all applicable country, federal, state and local Laws,
ordinances, codes, regulations, rules, policies and procedures of any government
or other competent authority, including, without limitation, all anti-corruption
laws, including Brazilian Law No. 12,846/13. To the knowledge of the Seller,
Renova and its respective directors and key officers are not currently and
formally convicted of, or plead guilty to, any offense involving fraud or
corruption.


(h)    Litigation. Except as (i) disclosed by the Renova in the most recent
reference form (formulário de referência) filed by the Renova with the CVM prior
to the date hereof or in any Required Public Disclosure from January 1, 2015 to
the date hereof, or (ii) disclosed in the Disclosure Schedule attached hereto in
Schedule 4.2(e), to the knowledge of Seller there is no material Proceeding,
pending, or, threatened, against or affecting Renova or any of its respective
properties or rights.


(i)    Employees and Labor Matters. Except as (i) disclosed by the Renova in the
most recent reference form (formulário de referência) filed by the Renova with
the CVM prior to the date hereof or in any Required Public Disclosure from
January 1, 2015 to the date hereof, or (ii) disclosed in the Disclosure Schedule
attached hereto in Schedule 4.2(f), to the knowledge of Seller, Renova is in
compliance with all material terms and conditions of employment and all material
aspects of Laws or Orders regarding employment and employment practices,
including, without limitation, any material provision regarding wages, bonus and
benefits, hours of work, occupational health and safety standards, social
security obligations, collective bargaining, and there are no outstanding
material claims, Proceedings or Orders under any such Laws, in an amount that
exceeds R$100,000.00 (one hundred thousand Reais) per individual claim.


(j)    Tax Matters. Except as disclosed by the Renova in the most recent
reference form (formulário de referência) filed by the Renova with the CVM prior
to the date hereof or in any Required Public Disclosure from January 1, 2015 to
the date hereof, to the knowledge of Seller, Renova has filed or caused to be
filed all material returns, statements, forms and reports for Taxes that are
required to be filed by Renova. Renova has made adequate provision in its books
and records and financial statements for all Taxes which are not yet due and
payable but which relate to periods ending on or before the Closing Date, in
compliance with applicable Laws.


(k)    Intellectual Property. Except (i) as disclosed by the Renova in the most
recent reference form (formulário de referência) filed by the Renova with the
CVM prior to the date hereof or in any Required Public Disclosure from January
1, 2015 to the date hereof, or (ii) for the Intellectual Property applications
that are in process of registration, which are still pending examination, to the
knowledge of Seller, as of the date hereof (a) Renova owns or has the right to
use, free and clear of any material Encumbrances, all Intellectual Property
material to its respective business substantially as presently conducted; (b)
Renova is in material compliance with all obligations relating to the protection
of such Intellectual Property pursuant to license or other agreement; (c) the
conduct of the business of Renova as currently conducted does not conflict with
or infringe any intellectual property or other proprietary right of any third
party; (d) there is no claim, suit, action or proceeding pending or threatened
against Renova: (i) alleging any such conflict or infringement with any third
party’s intellectual property or other proprietary rights; or (ii) challenging
Renova’s ownership or use, or the validity or enforceability, of any
Intellectual Property; and (e) there are no conflicts with or infringements of
any Intellectual Property by any third party.



18



--------------------------------------------------------------------------------

Execution Version – July 15th, 2015



(l)    Environmental Matters. To the knowledge of the Seller, except as
disclosed in the Disclosure Schedule attached hereto in Schedule 4.2(i), Renova
is in full compliance with all applicable environmental laws, including, without
limitation, rules related to storage, transportation and disposal of all solid
waste generated on Renova’s facilities and nothing has occurred while Renova
owned its properties and operated its businesses that would cause it to fail
compliance with any environmental law.


(m)    Bankruptcy. Renova is not involved or is a party, on this date, in any
Proceeding by or against it before any Governmental Entity under the Brazilian
Federal Law 11,101 of 2005 (Brazilian Bankruptcy Law) or any other insolvency or
debtors’ relief act.


Section 4.2.1    Buyer has duly reviewed Renova’s bylaws, as well as the Renova
Shareholders’ Agreement and the BNDESPAR Renova Shareholders’ Agreement, and
acknowledges that Seller is not entitled to any special right to access, receive
or request information from Renova, other than information publicly available or
by means of general statutory rights.


Section 4.3    Representations and Warranties of Buyer. The Buyer represents and
warrants to Seller which representations and warranties are true, correct,
accurate, legitimate and complete on the date hereof and shall remain so until
the Closing Date (other than any representations and warranties made as of
another date, which shall be true and correct as of such other date):
(a)    Organization. Buyer is duly organized and is validly existing under the
State of Delaware, United States of America.


(b)    Power and Authority. Buyer has the requisite power and authority to enter
into, execute and deliver this Agreement, the amendment to the Renova
Shareholders’ Agreement and the term of adhesion to the BNDESPAR Renova
Shareholders’ Agreement and the Registration Rights Agreement (collectively, the
“Buyer Transaction Documents”) and to perform its obligations hereunder and
thereunder and has taken all necessary action required for the due
authorization, execution, delivery and performance by it of the Buyer
Transaction Documents.


(c)    Execution and Delivery. This Agreement has been duly and validly executed
and delivered by Buyer and constitutes its valid and binding obligation,
enforceable against Buyer in accordance with its terms, subject to the
Bankruptcy and Equity Limitation. The Renova Shareholders’ Agreement, the
BNDESPAR Renova Shareholders’ Agreement and the Registration Rights Agreement,
when executed and delivered by Buyer on or prior to Closing, will constitute its
valid and binding obligation, enforceable against Buyer in accordance with its
terms, subject to the Bankruptcy and Equity Limitation.


(d)    No Conflict. The execution and delivery of the Transaction Documents and
the performance by Buyer of its respective obligations hereunder and thereunder
and compliance by Buyer with all of the provisions hereof and thereof and the
consummation of the Transaction (i) shall not conflict with, or result in a
breach or violation of, any of the terms or provisions of, or constitute a
default under, or result in the acceleration of, or the creation of any
Encumbrance under, or give rise to any termination right under, any material
Contract to which Buyer is a party, (ii) shall not result in any violation or
breach of any provisions of the organizational documents of Buyer and (iii)
shall not conflict with or result in any violation of, or any termination or
material impairment of any rights under, any statute or any license,
authorization, Order, rule or regulation of any Governmental Entity having
jurisdiction over Buyer or Buyer’s properties or assets, except with respect to
each of (i), (ii) and (iii), such conflicts, violations or defaults as would not
be reasonably expected to have (A) a material adverse effect on the ability of
Buyer to consummate the Transaction and (B) a Material Adverse Effect with
respect to Buyer.


(e)    Consents and Approvals. Except as otherwise provided in this Agreement,
no consent, approval, Order, authorization, registration or qualification of or
with any Governmental Entity having jurisdiction

19



--------------------------------------------------------------------------------

Execution Version – July 15th, 2015



over Buyer is required in connection with the execution and delivery by Buyer of
the Transaction Documents or the consummation of the Transaction.


(f)    Anti-Corruption Practices. The Buyer is in compliance with all applicable
country, federal, state and local Laws, ordinances, codes, regulations, rules,
policies and procedures of any government or other competent authority,
including, without limitation, all anti-corruption laws, including the U.S
Foreign Corrupt Practices Act and Brazilian Law No. 12,846/13. The Buyer and its
respective directors and key officers are not currently and formally convicted
of, or plead guilty to, any offense involving fraud or corruption.


(g)    Financial status. On the Closing Date, the Buyer shall have the ability
to duly comply with its obligations related to the due and punctual delivery of
the Exchange Ratio Consideration as set forth in Section 2.2 of this Agreement.


(h)    Capitalization. The authorized capital stock of Buyer as set forth on
Form 10-K filed by Buyer with the U.S. Securities and Exchange Commission on
March 2, 2015 was true and correct as of March 2, 2015 and there has been no
material change as of the date of this Agreement to the authorized capital stock
of Buyer since such date.


(i)    Absence of Certain Changes. Since December 31, 2014, no Material Adverse
Effect with respect to Buyer has occurred.


(j)    Compliance with Laws. Buyer is in compliance in all material respects
with all applicable Laws, in each case other than any noncompliance that would
not result in a material adverse effect with respect to Buyer.


(k)    Buyer Reports. Buyer has filed or furnished, as applicable, on a timely
basis, all forms, statements, certifications, reports and documents required to
be filed or furnished by it with the SEC pursuant to the Securities Act of 1933,
as amended, and the rules and regulations promulgated thereunder (the
“Securities Act”) or the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder (the “Exchange Act”) since January
1, 2015 (the forms, statements, certifications, reports and documents filed or
furnished since January 1, 2015 and those filed or furnished subsequent to the
date hereof through and including the Closing Date, including any amendments
thereto, the “Buyer Reports”). Each of the Buyer Reports, at the time of its
filing or being furnished, complied or, if not yet filed or furnished, will
comply, in all material respects with the applicable requirements of the
Securities Act and the Exchange Act applicable to the Buyer Reports. As of their
respective dates (or, if amended prior to the date hereof, as of the date of
such amendment), the Buyer Reports did not, and any Buyer filed with or
furnished to the SEC on or prior to the Closing Date will not, contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements made therein, in light of
the circumstances in which they were made, not misleading.


(l)    No Registration. Buyer acknowledges agrees that the Light Renova Shares
may not be sold, transferred, offered for sale, pledged, hypothecated or
otherwise disposed of without compliance or waiver (by the applicable parties
thereto) of the provisions of the Renova Shareholders’ Agreement and BNDESPAR
Renova Shareholders’ Agreement. Seller: (A) recognizes that no public agency has
passed upon the accuracy or adequacy of any information provided to Buyer or the
fairness of the terms of its investment in any Light Renova Share and (iii)
acknowledges that the restrictions evidencing the Light Renova Shares will bear
a restrictive legend in customary form.


(m)    Other Investment Representations. (i) Buyer understands and acknowledges
that an investment in any of Light Renova Shares is a speculative venture and
involves a degree of risk, including risk of loss.

20



--------------------------------------------------------------------------------

Execution Version – July 15th, 2015



Buyer has carefully considered and has, to the extent Buyer deems necessary,
discussed with its professional legal, tax, accounting and financial advisers
its investment in any of Light Renova Shares.


(ii)    Buyer became aware of an opportunity to invest in Seller other than by
means of general advertising or general solicitation.


(iii)    Buyer is an institutional “accredited investor” as that term is defined
in Rule 501(a)(1), (2), (3) or (7) of Regulation D promulgated under the
Securities Act or is not a “United States person” as such term is defined in
Rule 902(k) of Regulation S promulgated under the Securities Act.
(n)    Buyer Common Stock. Any shares of Buyer’s common stock issued pursuant to
the terms of this Agreement will, upon issuance in accordance with the terms of
this Agreement, have been duly authorized by all necessary corporate action of
Buyer, and be validly issued, fully paid and non-assessable and free and clear
of any preemptive rights, all liens and any other restrictions (other than
restrictions imposed by securities laws). Subject to the accuracy of Seller´s
representations herein, the issuance and delivery of such share of Buyer’s
common stock is exempt from the registration requirements of the Securities Act
and of applicable state securities and “blue sky” laws, and neither Buyer nor
any authorized representative or agent acting on behalf of Buyer has taken or
will take any action hereafter that would cause the loss of such exemption.
Buyer is eligible to register such shares of Buyer’s common stock for resale by
the Seller using Form S-3 promulgated under the Securities Act.


(o)    Brazilian Merger Notification Thresholds. Neither the Buyer nor its
economic group has posted in Brazil within the fiscal year of 2014 gross sales
revenues (faturamento) or volume of business (volume de negócios) equal to or
greater than R$75,000,000.00 (seventy five million Reais) determined in
accordance with the criteria for calculation of gross sales revenues
(faturamento) or volume of business (volume de negócios) and the definition of
economic group provided for in the applicable Antitrust Laws.


(p)    Bankruptcy. Buyer is not involved as a debtor in a voluntary case under
any applicable bankruptcy, insolvency or similar law and no proceeding is
currently pending against Buyer seeking a decree or order for relief in respect
of Buyer under any applicable bankruptcy, insolvency or similar law.


ARTICLE V
COVENANTS


Section 5.1    Consents, authorizations; waivers. On the date hereof, the
Parties shall notify Renova and undertake its commercially reasonable efforts to
cause its management to take any and all measures in order to obtain from any
and all Person or Governmental Entity, as applicable, the necessary
authorizations and/or waivers, as per, inter alia, the consents and
authorizations provided for in Section 3.2(a)(i) above, so as to avoid any
adverse consequence to Renova.


Section 5.2    Seller Obligation. Seller shall instruct (or cause Renova to
instruct) the Custodian Agent to take all necessary steps and actions, on or
prior to the Closing Date, in order to effectively formalize the transfer of the
Light Renova Shares from the Seller to the Buyer within the proper share
registration books and entries of Renova, as well as to instruct the Custodian
Agent to perform the release and further registration of the Renova
Shareholders’ Agreement and BNDESPAR Renova Shareholders’ Agreement over the
Light Renova Shares to be held by Buyer, pursuant to paragraph 1st of Article
118 and item II of Article 40 of the Brazilian Corporations Law, as provided in
this Agreement.


Section 5.3    Renova Financial Reporting. Seller also agrees to use its
commercially reasonable efforts to cause Renova to provide, to the extent
permitted by applicable Law, all reasonable information requested by Buyer, or
any Affiliate of Buyer, for any filing in connection with a local or United
States tax filing made by said Party, including but not limited to information
related to passive foreign investment company filings. For the avoidance of
doubt, conveyance by Seller to Renova of the request made by Buyer and
commercially reasonable efforts to cause Renova to comply with such request
shall be understood as compliance with the obligation provided in this Section.

21



--------------------------------------------------------------------------------

Execution Version – July 15th, 2015





Section 5.4    Required notice to Renova upon the Signing Date and the Closing
Date. On the Signing Date and the Closing Date, Buyer and Seller shall each,
individually, send a notice to Renova informing about the execution of this
Agreement and Closing thereof related to the sale and purchase, respectively, of
the Light Renova Shares, all pursuant to article 12 and respective sub-items of
CVM Ruling No. 358/02 (“ICVM 358”), whereby Renova will issue a Required Public
Disclosure in the form of a material fact notice (fato relevante) to the market
informing about such transaction. Among other events provided for in ICVM 358,
the Buyer and the Seller shall also send a notice to Renova in any event of
termination of this Agreement without consummation of the Transaction,
regardless of the cause for such termination.


Section 5.5    Seller’s Resignation Letters. On the Closing Date, the Seller
shall cause the members of the Board of Directors (membros do Conselho de
Administração) of Renova appointed by the Seller (pursuant to the Renova
Shareholders’ Agreement) to deliver their resignation letters (cartas de
renúncia) to the management of Renova.


Section 5.6    Nivel 2 Registration. The Seller acknowledges that having
Renova’s shares listed for trading on the special corporate governance segment
of the BM&FBOVESPA named Nivel 2 provides a liquid market for the Renova shares.
Consequently, the Seller hereby expressly undertakes that as from the Signing
Date and until the Closing Date, the Seller shall refrain from adopting any
measures or vote in any Renova shareholders meeting in a way that could result
in Renova’s shares no longer being listed on the Nivel 2 and that it shall,
within its powers, actively undertake all measures to maintain such listing.


Section 5.7    Shelf Registration. Buyer shall prepare for filing with the U.S.
Securities and Exchange Commission (the “SEC”) prior to the Closing Date, a
prospectus supplement (the “Resale Prospectus Supplement”) to the prospectus
contained in Buyer’s registration statement on Form S-3 filed with the SEC on
September 9, 2013 (the “Shelf Registration”) for an offering pursuant to Rule
415 promulgated pursuant to the Securities Act of 1933, as amended, to give
effect to the registration of the shares of common stock of Buyer representing
the Exchange Ratio Consideration for resale by Seller. The Resale Prospectus
Supplement shall be filed with the SEC within three (3) Trading Days after the
date on which the Conditions Precedent Satisfaction Notice sent by Buyer or
Seller, whichever occurs later, is received by the other Party, shall be subject
to review and reasonable comment by Seller prior to filing, and shall be
conducted in accordance with the Registration Rights Agreement, attached hereto
as Exhibit 5.7 and that shall be executed and delivered prior to such filing
(the “Registration Rights Agreement”).


Section 5.8    NYSE Listing. Buyer shall use reasonable best efforts to cause
the shares of common stock of Buyer representing the Exchange Ratio
Consideration to be approved for listing on the New York Stock Exchange, subject
to official notice of issuance, prior to the Closing Date.


Section 5.9    Commercially Reasonable Efforts. The Parties agree to use
commercially reasonable efforts to execute and deliver, or cause to be executed
and delivered, such further instruments or documents or take such other action
as may be reasonably necessary (or as reasonably requested by another party,
including Renova) to consummate the Transaction, including, without limitation,
any action required to be taken with the Central Bank of Brazil or any financial
institution retained by the Parties. In addition, as from the Closing Date,
Buyer and Seller shall practice any acts necessary in order to modify the
information on the share ownership structure of Renova within the records of the
Nivel 2 of BM&FBOVESPA, including, without limitation, the execution of adhesion
terms by Buyer, execution of letters formalizing the exit from the controlling
block by Seller and any other document that may be required by BM&FBOVESPA.


Section 5.10    Interim Covenant. During the period prior to the Closing Date,
Seller shall not, nor shall it permit any other Person to amend, vary,
terminate, cancel, suspend, supplement or enter into, consent to any action
under, waive or relinquish any rights under, or allow to expire or fail to
fulfill the requirements of or suffer the suspension of, the Renova
Shareholders’ Agreement or the BNDESPAR Renova Shareholders’ Agreement, except
as expressly contemplated by this Agreement or with the prior written consent of
Buyer. Until the Closing Date the Seller shall refrain from voting or approving
(or causing its appointed directors to vote and approve) any deliberation
regarding a dividend

22



--------------------------------------------------------------------------------

Execution Version – July 15th, 2015



distribution or payment of interest on capital (juros sobre capital próprio) of
Renova without the prior written consent of Buyer.


Section 5.11    Payment of Dividends. Buyer agrees that it shall not declare or
pay any dividend with respect to its shares of common stock during the Pricing
Period.


Section 5.12    Acquisition of additional Renova shares. During the period of
five (5) years as from the Signing Date, in the event Buyer or any of its
Affiliates wishes to acquire, directly or indirectly, beneficial ownership in
any additional equity interest in Renova not bound to the Renova Shareholders’
Agreement (including securities convertible into shares, but excluding any newly
shares or newly securities convertible into shares issued by Renova and
primarily subscribed to by Buyer), Buyer (or its Affiliate, as the case may be)
shall first make an offer to BNDESPAR to purchase such number of shares or units
owned by BNDESPAR, indicating the respective price, terms and conditions. If
BNDESPAR rejects or does not accept such offer within 30 days, then Buyer (or
its Affiliate, as the case may be) shall be entitled to purchase the number of
shares or units described in the offer from a third party, for a period of 120
days, for the same price, terms and conditions. Should BNDESPAR accept the
offer, then Buyer (or its Affiliate, as the case may be) shall complete the
purchase and sale as indicated in the offer.

ARTICLE VI
INDEMNIFICATION


Section 6.1    Indemnification obligations of the Seller. Effective as of the
date of this Agreement, a payment of Indemnification from the Seller to the
Buyer will be due with respect to any and all losses, direct damages, costs and
expenses including, without limitation, the reasonable fees and disbursements of
counsel (collectively, “Losses”) directly or indirectly based upon, arising out
of, or resulting from (“Seller Indemnification Event”):


(i) any inaccuracies or breach of any representation or warranty of the Seller
as made in this Agreement and otherwise not specifically identified and
disclosed in this Agreement.


(ii) any breach of any agreement, covenant or obligation of the Seller under
this Agreement or under any other document required to be delivered under this
Agreement.         


Section 6.2    Indemnification obligations of the Buyer. Conversely, a payment
of Indemnification from the Buyer to the Seller will be due with respect to any
and all Losses arising directly out of, or resulting from (“Buyer
Indemnification Event”):


(i) any inaccuracies or breach of any representation or warranty of the Buyer
contained in this Agreement.


(ii) any breach of any agreement, covenant or obligation of the Buyer under this
Agreement or under any other document required to be delivered under this
Agreement.


Section 6.3    Benefits arising from Losses. Any payment of Indemnification
shall be net of any benefits, expenses or reductions arising as a result of a
Loss (including, e.g., the reduction of income taxes due by virtue of the
deduction of the relevant Loss from the entity’s tax basis).


Section 6.4    Direct Claims. The Party entitled to any Indemnification under
this Section (“Indemnified Party”) shall notify the Party responsible for paying
such Indemnification (“Indemnifying Party”) of any Claim which does not result
in a Third-Party Claim (a “Direct Claim”), describing with reasonable detail the
Direct Claim, the amount of the Loss, if known, and the method of computation
thereof, with a reference to the provision of this Agreement in respect of which
such right of Indemnification is claimed or arises. The Indemnifying Party shall
then have a period of 30 (thirty) days from the receipt of such notice to (i)
cure the breach that gave rise to the Indemnification, if capable of cure, and
(ii) respond in writing to the Indemnified Party, either agreeing with the
Indemnification or presenting

23



--------------------------------------------------------------------------------

Execution Version – July 15th, 2015



any comment or objection in relation thereto. Failure to provide the Indemnified
Party with a written reply within the period set forth above shall mean a formal
acceptance of the subject matter of the Direct Claim and shall trigger the
Indemnification obligation to be effected in favor of the Indemnified Party. If
the Parties do not reach an agreement on the existing of an Indemnification
Event as a result of such Direct Claim, the matter shall be decided in
accordance with the procedures of Section 8.


Section 6.5    Conduct of Third-Party Claims. The Indemnified Party shall notify
the Indemnifying Party of any Third-Party Claim that might entitle the
Indemnified Party to Indemnification, as a result of a Loss under this
Agreement. Such notification (the “Claim Notice”) shall be made on the terms of
Section 9.1 within (a) 15 (fifteen) Business Days of the date a Claim brought by
a Person who is not a Party to this Agreement or an Affiliate of a Party to this
Agreement (the “Third-Party Claim”) comes to the attention of the Indemnified
Party or (b) the period that is up to one-third of the legal timeframe to file
defenses or counterclaims against the Third-Party Claim in question (the
“Defense”), whichever happens first. The Claim Notice shall describe the nature
of the Third-Party Claim in reasonable detail and shall indicate the estimated
amount, if practicable, of the Loss that has been or may be sustained by the
Indemnified Party. Such estimated amount shall in no way limit the Indemnified
Party’s right to recover any amount of Losses over such estimate.


(a)    The Indemnifying Party may conduct the Defense in any Third-Party Claim,
at the Indemnifying Party’s sole cost and expense and by a counsel chosen by the
Indemnifying Party. In order to assume the Defense, the Indemnifying Party shall
notify the Indemnified Party within 3 (three) Business Days from the date in
which the Claim Notice was received informing that it will assume the Defense.


(b)    In case the Indemnifying Party opts not to conduct the Defense, or fails
to notify the Indemnified Party within the term set forth in Section 6.5 above,
the Indemnified Party shall conduct the Defense, provided that (i) the fees of
the attorneys hired to conduct the Defense shall be reasonable and compatible
with market practice, (ii) no settlement may be made without the prior written
consent of the Indemnifying Party, and (iii) the Indemnified Party will lose its
right for Indemnification if it, directly or by its lawyers, lose any deadline
for the presentation of any instrument of Defense.


(c)    The Indemnified Party and the Indemnifying Party agree to make available
to each other, their counsel and other representatives, all information and
documents available to them which relate to any Third-Party Claim. The
Indemnified Party and the Indemnifying Party also agree to ensure that their
representatives shall render to each other such assistance and cooperation as
may reasonably be required to ensure the proper and adequate Defense of any such
Third-Party Claim, including the granting of powers of attorneys, the retention,
and the provision to the Indemnifying Party, of records and information relevant
to such Third-Party Claim, and making its employees available to provide
information and explanation of any materials provided hereunder.


(d)    The Indemnifying Party shall be free to settle any Third-Party Claim that
requires only the payment of monetary damages without the consent of the
Indemnified Party. If any settlement involves damages other than monetary
damages or requires an admission of guilt or wrongdoing by the Indemnified
Party, then the Indemnifying Party shall not settle such Third-Party Claim
without the consent of the Indemnified Party, such consent not to be
unreasonably withheld.


(e)    Attorney fees (sucumbências) eventually granted by the court will revert
to the benefit of the Party who conducted the Third-Party Claim.


Section 6.6    Payment or Reimbursement. In the event a Claim under this Section
shall have been finally determined, the amount equivalent to the Losses set
forth in such final decision shall be paid to the Indemnifying Party by the
Indemnified Party within 10 (ten) Business Days after (i) such final
determination, or (ii) receipt of the notice delivered by the Indemnified Party
to the Indemnifying Party of such final determination. The responsibility of
payment of any amount of Losses shall be deemed to be finally determined for
purposes of this Section when the parties to such action have so determined by
mutual agreement or, if disputed, when final decision from the arbitration
tribunal in respect thereof has been rendered pursuant to Section 8 with respect
to Direct Claims, or a final non-appealable order shall have been entered
(decisão transitada em julgado) with respect to Third-Party Claims.

24



--------------------------------------------------------------------------------

Execution Version – July 15th, 2015





i.Any payment of Indemnification under this Agreement shall be paid net of any
and all Taxes or any other charges imposed by any relevant Governmental Entity.
If the Party responsible for the payment of the Indemnification has to withhold
any amounts from the Indemnification payments it shall gross up such payment so
that the Indemnified Party receives an amount equal to the amount it would have
received if no such Tax or charge were/had been due.


Section 6.7    Double Claims. The Indemnified Party shall not be entitled to
recover from the Indemnifying Party under this Agreement more than once in
respect of the same Loss.


Section 6.8    Subsequent Recovery. If the Indemnifying Party pays an amount as
Indemnification in discharge of any Claim under this Agreement and the
Indemnified Party subsequently recovers (whether by payment, discount, credit,
relief or otherwise) from a third party a sum which the Indemnifying Party has
paid to the Indemnified Party and which would not otherwise have been received
by the Indemnified Party, the Indemnifying Party shall be immediately reimbursed
by the Indemnified Party of an amount equal to the amount previously paid by the
Indemnifying Party to the Indemnified Party and recovered from the third party,
less any reasonable cost and expenses incurred in obtaining such recovery and
less any taxation attributable to the recovery.


Section 6.9    Limitations on the obligations to indemnify. The limitations set
forth in items “a”, “b” and “c” of this Section, as well as the ones set forth
in Section 6.10 shall apply to the indemnification obligations of the
Indemnifying Party, provided, however, that any indemnification obligation of
the Seller arising from a breach or misrepresentation of the representations and
warranties of the Seller provided for in Section 4.1(a) (Organization); Section
4.1(b) (Power and Authority); Section 4.1(d) (Ownership of Light Renova Shares);
and Section 4.1(i) (Anti-Corruption Practices), as well as the representations
and warranties of the Seller with respect to Renova provided for in Section
4.2(b) (Capitalization) and any representation of the Buyer provided in Section
4.3(a)(Organization); Section 4.3(b) (Power and Authority); Section 4.3(h)
(Capitalization) (each, a “Fundamental Warranty” and collectively the
“Fundamental Warranties”) shall not be subject to any of the limitations and
thresholds provided below, including the Floor, Basket Values and Cap.


(a)    Floor. No indemnification is due from a Party to the other for any Claim
if the amount of the Loss in connection thereto is lower than the amount in
Brazilian Reais equivalent to US$50,000.00 (fifty thousand U.S. dollars), as
converted from US$ to BRL according to the PTAX Rate of the Closing Date
(“Floor”).  


(b)    Basket. Without prejudice to Section 6.9(a), the Indemnified Party may
notify, but may not further pursue any indemnification regarding Losses in
connection with this Agreement unless the aggregate amount of all such Losses
exceeds an amount equal to the amount in Brazilian Reais equivalent to 0.5% (one
half of one percent) of the Purchase Price, as converted from US$ to BRL
according to the PTAX Rate of the Closing Date (the “Basket Values”), in which
case the Indemnified Party may pursue the amount of the Losses that exceeds the
Basket Values and the aggregate amount due as indemnification in respect of any
such Losses shall accrue against and be recoverable from the Indemnifying Party.
 


(c)    Cap. The aggregate amount of Indemnification due by the Indemnifying
Party for all Losses shall not exceed an amount equal to the amount in Brazilian
Reais equivalent to 15% (fifteen percent) of the Purchase Price, as converted
from US$ to BRL according to the PTAX Rate of the Closing Date (“Cap”).


Section 6.10    Survival of Representations, Warranties, Agreements Etc. Except
with respect to breaches by fraud or willful misstatement which such breaches
will survive indefinitely, (i) the Fundamental Warranties shall survive the
Closing Date until after the last day of expiration of the applicable statute of
limitations (including any extensions or waivers); (ii) the representations and
warranties of Section 4.2(g) (Tax Matters) and Section 4.2(i) (Environmental
Matters) shall survive the Closing Date for five (5) years as of the Closing
Date; and (iii) all other representations and warranties provided for in
Sections 4.1, 4.2 and 4.3 not specifically mentioned in this Section shall
survive the Closing Date for two (2) years as of the Closing Date. All covenants
hereunder required to be performed after the Closing Date shall survive
indefinitely, if applicable.

25



--------------------------------------------------------------------------------

Execution Version – July 15th, 2015



ARTICLE VII
TERMINATION


Section 7.1    Termination by Mutual Consent. This Agreement may be terminated
and the Transaction may be abandoned at any time prior to the Closing Date by
mutual written agreement of the Seller and Buyer.


Section 7.2    Termination by Either the Seller or Buyer. Without prejudice to
any specific provision of this Agreement allowing a termination, this Agreement
may be terminated and the Transaction may be abandoned at any time prior to the
Closing Date by action of Seller, on the one hand, or Buyer, on the other hand,
if:


(a)    Termination Date. Closing does not occur on or prior to November 30, 2015
(the “Termination Date”). Notwithstanding the foregoing, (i) Buyer shall not
have the right to terminate this Agreement pursuant to this Section 7.2(a) if
Seller has the right to terminate this Agreement pursuant to Section 7.3. Seller
shall not have the right to terminate this Agreement pursuant to this Section
7.2(a) if Buyer has the right to terminate this Agreement pursuant to Section
7.4;


(b)    Final Order. Any Order permanently enjoining or otherwise prohibiting
consummation of the Transaction shall become final and non-appealable.


(c)    Termination of the TerraForm/Renova Agreements. The TerraForm/Renova
Agreements are terminated, regardless of the cause, and the acquisition of the
Operating Project Companies by TerraForm under the TerraForm/Renova Agreements
is not consummated.


Section 7.3    Termination by Seller. This Agreement may be terminated and the
Transaction may be abandoned by the Seller at any time prior to the Closing Date
if there has been a breach of any representation, warranty, covenant or
agreement made by Buyer in this Agreement, or any such representation and
warranty shall have become untrue after the date of this Agreement, such that
the conditions set forth in items (i) and (ii) of Section 2.8(b) would not be
satisfied, and such breach or condition is not curable or, if curable, is not
cured prior to the Termination Date; provided, however, that Seller is not then
in material breach of this Agreement so as to cause any of the conditions set
forth in Section 2.9(e) not to be capable of being satisfied. In any event, in
case the Seller has the right to terminate this Agreement pursuant to this
Section, Buyer shall not have any right to indemnification in connection with
such termination or with any “indirect damages” or “loss profits” in connection
thereto.


Section 7.4    Termination by Buyer. This Agreement may be terminated and the
Transaction may be abandoned by Buyer at any time prior to the Closing Date if
there has been a breach of any representation, warranty, covenant or agreement
made by the Seller in this Agreement, or any such representation and warranty
shall have become untrue after the date of this Agreement, such that the
conditions set forth in items (i) and (ii) of Section 2.9(e) would not be
satisfied, and such breach or condition is not curable or, if curable, is not
cured prior to the Termination Date; provided, however, that Buyer is not then
in material breach of this Agreement so as to cause any of the conditions set
forth in Section 2.8(b) not to be capable of being satisfied. In any event, in
case the Buyer has the right to terminate this Agreement pursuant to this
Section, Seller shall not have any right to indemnification in connection with
such termination or with any “indirect damages” or “loss profits” in connection
thereto.



26



--------------------------------------------------------------------------------

Execution Version – July 15th, 2015





ARTICLE VIII
DISPUTE RESOLUTION; ARBITRATION


Section 8.1    Amicable Settlement. In the event of any controversy, claim or
dispute between the Parties arising out of or related to this Agreement
(“Dispute”), within three (3) days following the date of delivery of a written
request by either Party, (i) each Party shall appoint as its representative a
senior officer, and (ii) such senior officers shall meet, negotiate and attempt
in good faith to resolve the Dispute quickly, informally and inexpensively.


Section 8.2    Arbitration. Any Dispute that is not resolved pursuant to Section
8.1 shall be submitted for arbitration before the Court of Arbitration of the
International Chamber of Commerce (“ICC”). The Arbitration shall be held
according to procedural rules of the ICC in force upon arbitration proceeding.


Section 8.3    Conduct of Proceedings. The arbitral tribunal shall be composed
of three (3) arbitrators (“Arbitral Tribunal”). Each Party shall appoint one
arbitrator. If more than one claiming Party is involved, all the claiming
Parties shall appoint only one arbitrator, as mutually agreed upon among them;
if more than one claimed Party is involved, all claimed Parties shall appoint
only one arbitrator, as mutually agreed upon among them. The third arbitrator
who will preside the Arbitral Tribunal shall be appointed as mutually agreed
upon between the arbitrators appointed by the Parties involved.


(f)    The procedures provided for in this Section 8 will also apply to the
events of replacement of arbitrator.


(g)    The arbitration will be held in the City of Rio de Janeiro, State of Rio
de Janeiro, Brazil, and the Arbitral Tribunal may reasonably designate any
specific actions to be taken in other localities.


(h)    The arbitration shall be confidential.


(i)    The arbitration award shall be final and definitive, and therefore, its
ratification by the judicial authority is not needed, and the arbitration awards
shall not be subject to appeal, except for the applications for correction and
clarification to the Arbitral Tribunal as provided for in article 30 of
Brazilian Law No. 9,307/96 and any action for annulment under article 32 of
Brazilian Law No. 9,307/96.


(j)    Any of the Parties involved in the arbitration may seek precautionary or
injunctive relief prior to the composition of Arbitral Tribunal, in which case
the central courts sitting in the City of Rio de Janeiro, State of Rio de
Janeiro, Brazil, shall have exclusive jurisdiction. No precautionary or
injunctive relief sought shall affect the existence, validity and effectiveness
of the arbitration agreement provided for hereunder, nor shall be deemed as
waiver of requirement to submit the dispute hereunder to arbitration. After the
composition of the Arbitral Tribunal, any precautionary or injunctive relief
sought shall be filed to the Arbitral Tribunal. The precautionary reliefs
granted by the competent judicial authority may be reviewed by the Arbitral
Tribunal following its composition.


(k)    In any arbitration (or litigation, whenever applicable pursuant to the
provisions of this Section 8) to enforce the provisions of this Agreement, and
any permitted appeals thereof, the prevailing Party in such action shall be
entitled to the recovery of its reasonable legal fees and expenses (including
reasonable attorneys’ fees and legal costs), fees of the arbitrator(s), costs
and expenses such as expert witness fees, as fixed by the arbitrator(s) or court
without necessity of noticed motion.


(l)    All arbitration proceedings shall be conducted in the English language.


(m)    The provisions set forth in this Section 8 shall survive the termination
or expiration of this Agreement.




ARTICLE IX

27



--------------------------------------------------------------------------------

Execution Version – July 15th, 2015



MISCELLANEOUS


Section 9.1    Notices. Any notice or other communication required or permitted
hereunder shall be in writing and shall be deemed to have been duly given (a) on
the day of delivery if delivered in person, (b) on the first Business Day
following the date of dispatch if delivered by a nationally recognized express
courier service, or (c) on the fifth Business Day following the date of mailing
if delivered by registered or certified mail, return receipt requested, postage
prepaid and, in any event, a copy of the notice shall be sent via electronic
mail (e-mail) to the recipients below on the same day of issuance of the notice
or communication through “a”, “b” or “c” above. All notices hereunder shall be
delivered as set forth below, or pursuant to such other instructions as may be
designated by notice given in accordance with this Section 9.1 by the Party to
receive such notice:


(b)    If to the Seller, to:


LIGHT ENERGIA S.A.
Av. Marechal Floriano, 168
2º andar, Bloco 1, corredor B
20080-002 - Rio de Janeiro - RJ
Brazil
Attention: João Batista Zolini Carneiro/Fernanda Carvalho de Abreu e Crespo
(e-mail: joao.zolini@light.com.br/fernanda.crespo@light.com.br)


with a copy (which shall not constitute notice) to:


gr_juridico_financeiro_societario@light.com.br


Vieira, Rezende, Barbosa e Guerreiro Advogados
Av. Presidente Wilson, 231, 18º andar
20030-021 - Rio de Janeiro - RJ
Brazil
Attention: Marcelo S. Barbosa
(email: mbarbosa@vrbg.com.br) and


Simpson Thacher & Bartlett LLP
Av. Presidente Juscelino Kubitschek, 1455
12th Floor, Suite 121
São Paulo, SP 04543-011
Brazil
Attention: S. Todd Crider / Grenfel S. Calheiros
(Email: tcrider@stblaw.com / gcalheiros@stblaw.com)


(c)    If to Buyer, to:


SUNEDISON, INC.
13736 Riverport Dr.
Maryland Heights, Missouri
United States of America
Attention: Rik Gadhia
(e-mail: rgadhia@sunedison.com)


with a copy (which shall not constitute notice) to:



28



--------------------------------------------------------------------------------

Execution Version – July 15th, 2015



Veirano e Advogados Associados
Av. Presidente Wilson, 231-23rd Floor
20030-021 Rio de Janeiro - RJ
Brazil
Attention: Robson G. Barreto/Carlos Alexandre Lobo
(e-mail: robson.barreto@veirano.com.br/carlos.lobo@veirano.com.br) and


Akin Gump Strauss Hauer & Feld LLP
One Bryant Park
Bank of America Tower
New York, NY 10036-6745
Attention: Zachary Wittenberg
(e-mail: zwittenberg@akingump.com)


Section 9.2    Publicity. Notwithstanding anything to the contrary contained
herein, from and after the date hereof, no press release or similar public
announcement or communication shall be made or caused to be made relating to
this Agreement or the Transaction unless specifically approved in advance by
each Party hereto, except in the case that such public announcement or
communication is required to comply with the requirements of any applicable Law
and the rules and regulations of any stock exchange upon which the securities of
one of the parties or Renova is listed, including, without limitation, ICVM 358
(“Required Public Disclosure”). To the extent practicable, the Parties shall
inform each other prior to making any Required Public Disclosure.


Section 9.3    Assignment; Third Party Beneficiaries. Neither this Agreement nor
any of the rights, interests or obligations under this Agreement may be assigned
by any Party without the prior written consent of the other Party.
Notwithstanding the previous sentence or this Agreement, Buyer’s rights,
interests or obligations hereunder (including, without limitation, the right to
receive any of the Light Renova Shares pursuant to this Agreement, but excluding
the obligation to deliver Buyer’s Shares), may be assigned or transferred, in
whole or in part, by Buyer to one or more of its Affiliates; provided that (i)
Seller and the Custodian Agent are duly notified five (5) days in advance of
such assignment to an Affiliate; (ii) that no such assignment shall release
Buyer from its obligations hereunder to be performed by Buyer on or prior to the
Closing Date; and (iii) such Affiliate executed a joinder to this Agreement
which includes the representations and warranties set forth in Section 4.3
hereof. Likewise, notwithstanding the initial sentence of this section or this
Agreement, Seller’s rights, interests or obligations hereunder may be assigned
or transferred, in whole or in part, by Seller to one or more of its Affiliates;
provided that (i) Buyer is duly notified five (5) days in advance of such
assignment to an Affiliate; (ii) that no such assignment shall release Seller
from its obligations hereunder to be performed by Seller on or prior to the
Closing Date; and (iii) such Affiliate executed a joinder to this Agreement
which includes the representations and warranties set forth in Sections 4.1 and
4.2 hereof. Notwithstanding the preceding sentences of this Section 9.3, upon
five (5) business days’ notice to Buyer, Seller may assign or transfer to one or
more Persons, without the consent of the Buyer, its right, in whole or in part,
to receive on the Closing Date the Exchange Ratio Consideration, provided that
no such assignment shall release Seller from its obligations hereunder and
provided further that any such assignee shall provide the representations in
Section 4.1(k) to the Buyer in connection therewith, provided however that no
such assignment shall be made to a Person that is a competitor of Buyer or a
Person not reasonably acceptable to Buyer, in which case such assignment shall
then require the prior consent of Buyer. This Agreement (including the documents
and instruments referred to in this Agreement) is not intended to and does not
confer upon any person other than the Parties hereto any rights or remedies
under this Agreement.


Section 9.4    Prior Negotiations; Entire Agreement. This Agreement (including
the exhibits hereto and the documents and instruments referred to in this
Agreement) constitutes the entire agreement of the Parties and supersedes all
prior agreements, arrangements or understandings, whether written or oral,
between the Parties with respect to the subject matter of this Agreement.



29



--------------------------------------------------------------------------------

Execution Version – July 15th, 2015



Section 9.5    Governing Law. This Agreement shall be interpreted in accordance
with, and all questions, discrepancies, disputes or claims concerning the
validity, implementation, performance, termination or breach of this Agreement,
shall be governed by, the laws of Brazil. The Parties elect the legal venue of
Rio de Janeiro, capital city of the State of Rio de Janeiro, for obtaining
enforcement of an arbitral award or declaration of its nullity, in accordance
with the terms of Brazilian Law No. 9,307/96, upon application by any Party.


Section 9.6    Language. The official version of this Agreement is in the
English language, and shall govern over any non-English translation of this
Agreement, including, but not limited for purposes of any discussion,
construction or arbitration procedure initiated hereunder. Prior to the Closing
Date, the Parties shall have agreed on a Portuguese translation that shall be
deemed by the Parties to be the official Portuguese version of the Agreement for
any future court litigation in Brazil.


Section 9.7    Counterparts. This Agreement may be executed in any number of
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each of the Parties
and delivered to the other Party (including via facsimile or other electronic
transmission), it being understood that each Party need not sign the same
counterpart.


Section 9.8    Expenses; Taxes. Each Party shall bear its own expenses incurred
or to be incurred in connection with the negotiation and execution of this
Agreement and each other agreement, document and instrument contemplated by this
Agreement and the consummation of the Transaction or its Termination. Each Party
shall be responsible for, bear and pay its own federal, state, local, foreign
and other transfer, sale, use, income, gain or similar taxes, if any, applicable
to, imposed upon or arising out of the Transaction.


Section 9.9    Waivers and Amendments. This Agreement may be amended, modified,
superseded, cancelled, renewed or extended, and the terms and conditions of this
Agreement may be waived, only by a written instrument signed by the Parties or,
in the case of a waiver, by the Party waiving compliance. No delay on the part
of any Party in exercising any right, power or privilege pursuant to this
Agreement shall operate as a waiver thereof, nor shall any waiver of the part of
any Party of any right, power or privilege pursuant to this Agreement, nor shall
any single or partial exercise of any right, power or privilege pursuant to this
Agreement, preclude any other or further exercise thereof or the exercise of any
other right, power or privilege pursuant to this Agreement. The rights and
remedies provided pursuant to this Agreement are cumulative and are not
exclusive of any rights or remedies which any Party otherwise may have at Law or
in equity.


Section 9.10    Confidentiality. Each Party, for itself, and its respective
Affiliates’ officers, employees, counsels, accountants and other authorized
representatives who are involved in evaluating and negotiating the Transaction,
undertakes to keep this Agreement, its provisions and Exhibits and all
information and materials, whether written, oral, electronic or otherwise,
obtained or received from the other Parties during the negotiation, preparation
and performance of this Agreement, strictly confidential (“Confidential
Information”). For the avoidance of doubt, Confidential Information shall not
include ordinary course business information of a nature that is not customarily
kept confidential. The Parties and their respective Affiliates further undertake
not to use or disclose any Confidential Information except for the purposes
hereof.


Section 9.11    Exceptions to Confidentiality Obligation. Disclosure of
information shall not be considered as violation hereof in case:


(a)    A prior written consent to the disclosure is obtained from the Person
which owns the Confidential Information;


(b)    The relevant information is or becomes generally available to the public
other than as a result of a breach hereof;


(c)    The information is or becomes known or available to the disclosing Person
or any of its related parties on a non-confidential basis from a source (other
than the Person owning the information or any of

30



--------------------------------------------------------------------------------

Execution Version – July 15th, 2015



its related parties) that, to the receiving Person’s best knowledge, after due
inquiry, it is not prohibited from disclosing such information as a consequence
of an obligation owed to the Person owning the information or any of its related
parties;


(d)    The information is developed by the disclosing Person independently and
without reference to any confidential information of the Person owning the
information;


(e)    The information was already lawfully known to the receiving Person or its
related parties as of the date of its disclosure by the other Person; or


(f)    The information is required to be disclosed under any applicable Law or
Governmental Entity order, provided that, whenever reasonably practicable and
lawful, the relevant Party shall consult with the other Party before disclosure.
    
Section 9.12    Certain Remedies; Specific Performance. The Parties agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement or of any other agreement between them with respect to the Transaction
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that, in addition to any other applicable
remedies at Law or equity, the parties shall be entitled to an injunction or
injunctions, without proof of damages, to prevent breaches of this Agreement or
of any other agreement between them with respect to the Transaction and to
enforce specifically the terms and provisions of this Agreement.


Rio de Janeiro, July 15th, 2015.


[Remainder of page left intentionally blank. Signature Pages Follow]



31



--------------------------------------------------------------------------------

Exhibit 10.7


Execution Version – July 15th, 2015

(Signature page 1/3 of the Securities Purchase Agreement entered into by and
between Light Energia S.A and SunEdison, Inc. on July 15th, 2015)


IN WITNESS WHEREOF, this Agreement is executed as of the day and year first
above written.


SELLER:
LIGHT ENERGIA S.A.
 
 
 
By:
/s/ J. Batista Zellni Carneltro
 
 
Name: J. Batista Zellni Carneltro
 
 
Title: Director de Desenvelmento
 
 
 
 
 
 
 
By:
/s/ Claudio Bernardo Guimaraes
 
 
 Claudio Bernardo Guimaraes
 
 
Title: Director de Financas







--------------------------------------------------------------------------------








(Signature page 2/3 of the Securities Purchase Agreement entered into by and
between Light Energia S.A and SunEdison, Inc. on July 15th, 2015)


IN WITNESS WHEREOF, this Agreement is executed as of the day and year first
above written.


BUYER:
SUNEDISON, INC.
 
 
 
 
 
 
 
 
By:
/s/ Rishikesh Gadia
 
 
 
Name: Rishikesh Gadia
 
 
 
Title: Assistant General Counsel
 
 















--------------------------------------------------------------------------------






(Signature page 3/3 of the Securities Purchase Agreement entered into by and
between Light Energia S.A and SunEdison, Inc. on July 15th, 2015)


Witnesses:




1. /s/ Fernanda Carinio




2. /s/ Edwardo Campillo G. da Tilerivia




